ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

The respondent, James B. Railing, has tendered to this Court his affidavit of resignation from the bar of this state in accordance with Ind.Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent’s affidavit complies with the requirements of Ad-mis.Disc.R. 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this state tendered by the respondent, James B. Railing, is hereby accepted. Accordingly, he is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Ad-mis.Dise.R. 23(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent’s resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to forward notice of this Order to the respondent and his attorney and to the Indiana Supreme Court Disciplinary Commission. The Clerk is further directed to send notice of this Order in accordance with Ad-mis.Disc.R. 23(3)(d).
All Justices concur.